DETAILED ACTION
1.  Claims 1-20 are allowed.
                                             EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given by attorney Daniel Kwok
(Reg no. 69,042) in an interview conducted on June 27th, 2022 and via emails received on June 28th, 2022 and final email authorization on June 29th, 2022. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application is amended as follows:

Listing of Claims:

1.	(Previously Presented) A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, from a user via a device, a payment transaction request associated with a transaction between the user and a merchant;
determining, based on a timing of different transactions conducted by the user, a first time period and a second time period for evaluating a risk of the payment transaction request, wherein the first time period is different from the second time period;
obtaining a first transaction history associated with the user, wherein the first transaction history represents a first plurality of transactions conducted by the user over the first time period;
obtaining a second transaction history associated with the user, wherein the second transaction history represents a second plurality of transactions conducted by the user over the second time period;
generating a first sequence of words based on the first transaction history, wherein the first sequence of words represents information associated with the first plurality of transactions, wherein the first sequence of words comprises first subsets of words that describe the first plurality of transactions in a chronological order, and wherein each subset of words in the first subsets of words describes a distinct transaction in the first plurality of transactions;
generating a second sequence of words based on the second transaction history, wherein the second sequence of words represents information associated with the second plurality of transactions, wherein the second sequence of words comprises second subsets of words that describe the second plurality of transactions in a chronological order, and wherein each subset of words in the second subsets of words describes a distinct transaction in the second plurality of transactions;
determining, for the user and using an unsupervised latent topic generator, a first topic classification based at least in part on the first sequence of words and a second topic classification based at least in part on the second sequence of words;
configuring a machine learning model to accept at least the first and second topic classifications as input values, the machine learning model being trained using topic classifications determined for a plurality of users and risk labels associated with the plurality of users; 
predicting a risk associated with the user using the machine learning model based on the first and second topic classifications determined for the user; and
authorizing or denying the payment transaction request based on the predicted risk.

2.	(Previously Presented) The system of claim 1, wherein the first sequence of words describes sellers associated with the first plurality of transactions.

3.	(Previously Presented) The system of claim 1, wherein the first sequence of words describes purchased items and prices associated with the first plurality of transactions.

4.	(Previously Presented) The system of claim 1, wherein the unsupervised latent topic generator comprises a Latent Dirichlet Allocation (LDA) algorithm configured to analyze individual words within the first sequence of words, and wherein the operations further comprise determining a probability distribution over a plurality of undefined topics using the LDA algorithm.

5.	(Previously Presented) The system of claim 1, wherein the operations further comprise:
obtaining a third transaction history associated with a second user, wherein the third transaction history represents a third plurality of transactions conducted by the second user over a third time period and a fourth plurality of transactions conducted by the second user over a fourth time period;
generating a third sequence of words based on the third plurality of transactions;
generating a fourth sequence of words based on the fourth plurality of transaction;
determining, using the unsupervised latent topic generator for the second user, a third topic classification based at least in part on the third sequence of words and a fourth topic classification based at least in part on the fourth sequence of words; and
predicting a credit risk for the second user using the machine learning model based on the third and fourth topic classifications.

6.	(Previously Presented) The system of claim 5, wherein the operations further comprise:
authorizing or denying an electronic transaction associated with the second user based on the predicted credit risk.

7.	(Previously Presented) The system of claim 1, wherein the first topic classification comprises a plurality of values corresponding to a plurality of topics, wherein each value in the plurality of values represents a probability that the user is associated with the corresponding topic in the plurality of topics.

8.	(Original) The system of claim 7, wherein all of the topics in the plurality of topics are undefined.

9.	(Currently Amended) A method, comprising:
receiving, via a user device, a payment transaction request associated with a transaction between the user and a merchant;
determining a first time period and a second time period for assessing a risk of the user based on , wherein the first time period is different from the second time period 
obtaining a first transaction history associated with the user, wherein the first transaction history comprises a first plurality of transactions conducted by the user over the first time period;
obtaining a second transaction history associated with the user, wherein the second transaction history comprises 
generating based on the first transaction history, wherein the first sequence of words represents information associated with 
generating based on the second transaction history, wherein the second sequence of words represents information associated with 
determining, using [[a]] an unsupervised latent topic  generator, a first topic classification based at least in part on the first sequence of words and a second topic classification based at least in part on the second  sequence of words;
configuring a machine learning model to accept at least the first and second topic classifications as input values, the machine learning model being trained using topic classifications determined for a plurality of users and risk labels associated with the plurality of users;
predicting for the user using the machine learning model based on the first and second  topic classifications determined for the user; and
authorizing or denying the payment transaction request based on the predicted risk 

10.	(Currently Amended) The method of claim 9, further comprising configuring the unsupervised latent topic generator based on a parameter representing a number corresponding to a number of topics 

11.	(Previously Presented) The method of claim 9, wherein the first time period is a different length than the second time period. 

12.	(Previously Presented) The method of claim 9, wherein the second time period is a portion of the first time period.

13.	(Previously Presented) The method of claim 9, wherein the second time period is after the first time period.

14.	(Currently Amended) The method of claim 9, wherein the first sequence of words describes entities involved in the first plurality of transactions 

15.	(Currently Amended) The method of claim 9, wherein the operations further comprise[[s]] determining an amount of credit extended to the user for a transaction associated with the payment transaction request.

16.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions that, when executed by one or more hardware processors, 
receiving, from a user via a device, a payment transaction request associated with a transaction between the user and a merchant;
determining, based on a timing of different transactions conducted by the user, a first time period and a second time period for evaluating a risk of the payment transaction request, wherein the first time period is different from the second time period;
obtaining a first transaction history associated with the user, wherein the first transaction history represents a first plurality of transactions conducted by the user over the first period of time;
obtaining a second transaction history associated with the user, wherein the second transaction history represents 
generating based on the first transaction history, wherein the first sequence of words represents information associated with 
generating based on the second transaction history, wherein the second sequence of words represents information associated with 
determining, using an unsupervised latent topic generator for the user, a first topic classification based at least in part on the first sequence of words and a second topic classification based at least in part on the second sequence of words;
configuring a machine learning model to accept at least the first and second topic classifications as input values[[;]], being trained using determined for a plurality of users and s associated with the plurality of users 
predicting a risk associated with the user using the machine learning model based on the first and second topic classifications determined for the user; and
authorizing or denying the payment transaction request based on the predicted risk 

17.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the first topic classification comprises a probability distribution over a plurality of undefined topics, and wherein the machine learning model is configured to accept probability values included in the probability distribution as input values.

18.	(Currently Amended) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise configuring the unsupervised latent topic generator based on a parameter representing a number corresponding to a number of topics in the plurality of undefined topics.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the first sequence of words describes sellers associated with the first plurality of transactions.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the first sequence of words describes purchased items and prices associated with the first plurality of transactions.
















                                           REASONS FOR ALLOWANCE
The claimed invention is directed to methods and systems are presented for configuring a risk assessment engine to predict a risk of a user based on a topic classification across a set of unknown topics generated by a topic model. A risk determination system obtains a plurality of transactions previously conducted by a user. The risk determination system generates a risk document comprising a sequence of words that describe the plurality of transactions. A topic model is used to determine a topic classification for the user based on the sequence of words. The topic model comprises a natural language processor configured to classify the risk document to one or more topics based on the words within the risk document. The risk determination system configures the risk assessment engine to accept the topic classification as input value(s) for predicting a risk associated with the user

Based on prior art search results, the prior art of record neither anticipates or renders obvious, the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art does not teach, “wherein the first sequence of words comprises first subsets of words that describe the first plurality of transactions in a chronological order, and wherein each subset of words in the first subsets of words describes a distinct transaction in the first plurality of transactions; wherein the second sequence of words comprises second subsets of words that describe the second plurality of transactions in a chronological order, and wherein each subset of words in the second subsets of words describes a distinct transaction in the second plurality of transactions; determining, for the user and using an unsupervised latent topic generator, a first topic classification based at least in part on the first sequence of words and a second topic classification based at least in part on the second sequence of words; configuring a machine learning model to accept at least the first and second topic classifications as input values, the machine learning model being trained using topic classifications determined for a plurality of users and risk labels associated with the plurality of users; predicting a risk associated with the user using the machine learning model based on the first and second topic classifications determined for the user; and authorizing or denying the payment transaction request based on the predicted risk”


The closest prior art of record are:

1)	US 2018/0053188 to Zoldi et al, teaches, “This document describes detecting fraudulent and anomalous behavior of payment cards. A process includes extracting characteristics from a transaction dataset to generate words and documents associated with payment cards, executing a topic model to obtain the respective probabilities of appearance of a card in each latent archetype, and dividing the card dataset into a plurality of subsets based upon the archetype probability distributions and clustering techniques. The formed subsets are utilized to obtain archetype cluster distribution(s) for each merchant in the dataset. The archetypes are investigated where misalignment with major clusters of archetypes for a merchant may be related to fraudulent transactions. Calculated transaction risks are associated with global archetype cluster membership, merchant-specific archetype cluster membership, and recurrence list positions of transaction details.”

2)	US Patent 10,949,825 to Brosamer et al, teaches, “Techniques and arrangements for industry vertical classification of merchants using merchant signals, based, in part, on data obtained from payment activity. The techniques can include identifying one or more clusters using the data associated with the merchant and classifying and/or reclassifying the merchant within a cluster and then a class using the one or more identified clusters.”

3)	US 2019/0130014 to Zhang et al, teaches, “In one embodiment, the present disclosure pertains to systems and method for categorizing data transactions. In one embodiment, string type names are received from different users to describe different types of transactions. The string type names are preprocessed, tokenized, converted to values, and processed by a machine learning algorithm to generate likelihoods. The likelihoods may correspond to internal type categories of a common software platform, for example.”






REASONS FOR PATENT ELIGIBLITY
The claims recite an abstract idea of steps for predicting risk associated with user based on their previous transactions (A commercial interaction), which falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas.
Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.
In particular claim 1, recites, “determining, for the user and using an unsupervised latent topic generator, a first topic classification based at least in part on the first sequence of words and a second topic classification based at least in part on the second sequence of words; configuring a machine learning model to accept at least the first and second topic classifications as input values, the machine learning model being trained using topic classifications determined for a plurality of users and risk labels associated with the plurality of users; predicting a risk associated with the user using the machine learning model based on the first and second topic classifications determined for the user”
These are meaningful imitations that as an ordered combination are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional. 
Therefore, the 35 U.S.C 101 rejection of the claims is withdrawn.
                                                         CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/30/2022